433 F.2d 1027
UNITED STATES of America, Plaintiff-Appellee,v.Richard Allen CHESHIRE, Defendant-Appellant.
No. 28700 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 29, 1970.

Appeal from the United States District Court for the Middle District of Florida at Orlando; George C. Young, District Judge.
Donald P. Dietrich, (Court-appointed) Orlando, Fla., for defendant-appellant; Richard Allen Cheshire, in pro. per.
John L. Briggs, U. S. Atty., Kendell W. Wherry, Asst. U. S. Atty., Orlando, Fla., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)